COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Weylin Alford v. The State of Texas

Appellate case number:      01-14-00822-CR

Trial court case number:    1404673

Trial court:                177th District Court of Harris County, Texas

        Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). On March 3, 2015, we granted appellant’s pro se motion requesting
access to a copy of the appellate record for use in preparing a response to appointed
counsel’s brief and extended the time within which to file a response to counsel’s Anders
brief to April 2, 2015. The trial court clerk has notified the Clerk of this Court that the
appellate record has been sent to appellant and he has received the record.
       Appellant has filed a motion for “extension of time/default,” requesting the Court
to enter a judgment granting his motion for extension of time/default. We construe
appellant’s motion as a request for an extension of time within which to file a response to
counsel’s Anders brief and grant the requested extension. Appellant’s response to his
appointed counsel’s brief shall be filed within 30 days of the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                     Acting individually     Acting for the Court

Date: April 16, 2015